DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3, 9, it is unclear as the sending to a terminal of the user … from the terminal of the user. Unclear how the step of sending is performed in relation to the configuration of the devices of the terminal and the vehicle

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim 1-5, 7-11, 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US. Pub No. 20160110929) in view of Hodges (U.S. Pub No. 20100256861).
Regarding claims 1, 7, 13-14, 19, Park discloses non-transitory computer medium,  apparatus, method and a network component for providing information based on transportation vehicle data from a transportation vehicle, wherein the network component: receives a data request to provide information from a user (See paragraph 0073); sends a data request to at least one control unit of the transportation vehicle in response to the clearance by the user being available (See paragraph 0074-0076; upon receiving the connection approval message, the gateway routes the diagnosis request 
However, Park fails to specifically disclose checking a clearance for data transmission of transportation vehicle data by the user; and queries existent control units in the transportation vehicle.  Though Park, discloses that the gateway collects information of software installed in the controllers (See paragraph 0061) and the gateway receives a diagnosis request message for a selected ECU (see paragraph 0073) based on need therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to check a clearance data for transmission of the transportation vehicle data by the user; and though not explicitly discloses by Park. 
In an analogous art, Hodges discloses checking a clearance for data transmission of transportation vehicle data by the user (by having a message sent to the user to approve transmission of the vehicle diagnosis information (See Hodges paragraph 0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Park with that of Hodges to approve transmission of the vehicle diagnosis information.
Regarding claims 2-3, 8-9, 15-16, 20-21, Park discloses wherein the data request sent to the at least one control unit of the transportation vehicle is effected via a diagnosis interface of the transportation vehicle; and wherein the data request sent to the at least one control unit of the transportation vehicle is effected to a terminal of the user and from the terminal of the user to the transportation vehicle (See paragraph 0076; because it would have been obvious to one of ordinary skill in the art to have the gateway transfer the diagnosis request message to the associated ECU via the OBD (On-Board Diagnostics) connector, and the gateway receives a response message including results of diagnosis from the associated ECU).
Regarding claims 4, 10, 17, 22, Park discloses wherein the network component authorizes a terminal of the user.  It is obvious to one of ordinary skill in the art to authorize a terminal of the user. The feature in the claims could have been easily derived by one of ordinary skill in the art from the features that the vehicle monitoring system may send a notification to the user relating to vehicle diagnostics such as vehicle health reports (see paragraph [0067]) and if the user has not yet registered as a member on the website, an additional notification may be sent to the user in order to view their vehicle health report (see paragraph [0072]) in Hodges.
Regarding claims 5, 11, 18, 23, Park discloses all the network component creates the data request based on an identifier of the at least one control unit and an access interface of the transportation vehicle.  The feature in the claims could have been easily derived by one of ordinary skill in the art from the features that the gateway receives a diagnosis request message for a selected ECU (see paragraph [0073]), a standardized interface is provided, to which an OBD connector, is connectable and when the OBD is connected to the vehicle, information measured by various ECUs is sent to the OBD (see paragraph [0006]) in Park; and the feature that the data packet information may include Vehicle Identification Number in Hodges (see paragraph [0059]). The feature in the claims could have been easily selected by one of ordinary skill in the art from the feature that a message may be sent to the user to approve sending of the vehicle diagnostic information in Hodges (see paragraph [0056]).

Claims 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US. Pub No. 20160110929) in view of (U.S. Pub No. 20100256861) and Choi (KR 20150142109).

Regarding claims 6, 12, Park discloses all wherein the data request comprises information about an instruction or an input parameter for a table having various instructions to the at least one control unit.  The feature in the claims could have been easily derived by one of ordinary skill in the art through a simple design modification of the feature that the information matching unit stores TPMS sensor information and driving commands of all models in the form of a lookup table, and allows you to find driving instructions corresponding to user vehicle information in the lookup table in Choi (See abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661